Citation Nr: 1242351	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  07-34 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.	Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for pleural thickening (hereinafter 'lung disorder'), to include as secondary to asbestos exposure.

3.	Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as secondary to herbicide exposure, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The reopened issue of entitlement to service connection for CLL and entitlement to service connection for diabetes is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A June 2004 rating decision denied the Veteran's claims of service connection for a lung disorder and CLL as there was no evidence establishing a nexus between these conditions and service.  The Veteran was notified of the adverse decision and his appellate rights and he did not perfect an appeal. 

2.	Evidence received since the RO's June 2004 decision for a lung disorder is cumulative of the evidence of record at the time of the June 2004 RO denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a lung disorder, nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.

3.	Evidence received since the June 2004 rating decision for the Veteran's CLL claim is not cumulative of the evidence of record at the time of the June 2004 denial, relates to an unestablished fact necessary to substantiate the claim of service connection for CLL and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.	The June 2004 rating decision which denied the Veteran's claims of service connection for a lung disorder and CLL is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.	New and material evidence has not been received for the claim of entitlement to service connection for a lung disorder and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.	Evidence received since the June 2004 rating decision is new and material and the Veteran's claim of entitlement to service connection for CLL is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in February and March 2006.  These letters advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  These letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in the February 2006 letter.  Although it appears the RO mixed the rationales for why the Veteran's claims were denied, the Veteran subsequently submitted articles and a medical opinion linking his CLL to herbicide exposure.  As such, the Board finds the notice was proper.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  The Veteran has not indicated that there are any additional outstanding records to be obtained.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for a lung disorder.  Under the VCAA, however, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a new VA examination with medical opinion was not required.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



New and Material

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for a lung disorder and CLL.  He also contends that service connection is warranted for both conditions.
Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decisionmakers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In cases involving asbestos exposure the Court has held that claims must be analyzed under VA administrative protocols. Ennis v. Brown, 4 Vet. App. 523   (1993); McGinty v. Brown, 4 Vet. App. 428   (1993). Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has guidelines for compensation claims based on asbestos exposure. VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chapter 2, Section C, (Dec. 13, 2005); see also DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). 

In Dyment v. West, 13 Vet. App. 141, 145   (1999), the Court found that provisions in VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos. Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service. See VAOPGCPREC 4-00 (Apr. 13, 2000).

The Veteran brought a prior claim for service connection for a lung disorder and CLL in December 2003.  The claim was denied in a June 2004 RO decision, of which the Veteran was notified in that same month.  The Veteran did not perfect an appeal of this decision and the June 2004 rating decision is final.  38 U.S.C.A. §§ 7103, 7266.  The Veteran filed his petition to reopen his claim in August 2005.

At the time of the June 2004 denial, the evidence of record included service treatment records, VA treatment records, private treatment records, and the Veteran's personal statements.  The RO denied the claim for a lung disorder due to the lack of a nexus between an in-service disease, injury or asbestos exposure and the Veteran's current lung disorder.  It was noted that the service records reveal that the Veteran served as a radio repairman and this profession was not associated with a high probability of asbestos exposure. The RO denied the claim for CLL based on the fact that there was no evidence the Veteran was stationed in Vietnam and he did not provide evidence that he had been exposed to Agent Orange specifically.  It was also noted that there was no substantiation of his claim that inservice exposure to benzene caused CLL.

Following the June 2004 denial, the Veteran submitted additional private treatment records, statements, articles regarding the usage of herbicides on the island of Vieques, and a March 2006 private medical opinion.

The private treatment records pertained to the Veteran's treatment for diabetes and CLL, but did not reference a lung disorder.  They are new, in that they show the Veteran has been receiving medical care, and they were not previously considered.  However, they are not material because they still do not show that the Veteran suffers from a lung disorder that is related to service.  The Board also notes there is no new and material evidence that the Veteran was exposed to asbestos during service.

The Board finds that new and material evidence has not been received to establish a nexus between service and the Veteran's lung disorder.  As such, the Board finds that the preponderance of the evidence is against the Veteran's petition to reopen his claim of entitlement to service connection.  See 38 C.F.R. § 3.156(a).  Consequently, the benefit-of-the-doubt rule does not apply, and the petitions must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, with regard to the Veteran's claim of entitlement to CLL, the Board finds that the evidence submitted is new and material.  The private treatment records show that the Veteran has been receiving treatment for his CLL.  The March 2006 private opinion also stated that the Veteran's CLL could be related to Agent Orange exposure.  The Veteran also submitted evidence that he was on the island of Vieques in April 1967 and a February 2005 article noted the US Environmental Protection Agency had added areas of Vieques to its National Priorities List of the most hazardous waste sites.

This evidence is new, as it was not previously of record at the time of the June 2004 rating decision.  It is also material because it relates directly to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence having been submitted, the claim is reopened.  However, the Board finds that the current record is insufficient upon which to base a grant of the underlying issue.  Therefore, the Board also finds that additional development is in order in this case as outlined in the remand below.  


ORDER

The petition to reopen the claim of service connection for a lung disorder is denied.

New and material evidence having been received, the claim of entitlement to service connection for CLL is reopened; to this extent only, the appeal is granted.


REMAND

As noted above, in order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in service disease or injury and the current disability.  See Hickson, supra.

A presumption also exists for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The Department of Defense has also found other areas where herbicides were used during this time period.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease,  ischemic heart disease, all chronic B-cell leukemias (including chronic lymphocytic leukemia (CLL)), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.

The Veteran contends that he was exposed to Agent Orange and other chemicals while he was stationed on the U.S.S. Guam and participated in activities on Vieques Island.  See e.g., January 2006 statement.  As noted above, the Veteran has been diagnosed with diabetes and CLL, both of which are diseases associated with herbicide exposure.

The M21-MR lists specific criteria to follow where a veteran alleges exposure to herbicides in an area outside of Vietnam.  See M21-1MR, Part IV, Sub. ii, Ch. 2, Sec. C, 10 (o).  In this case, the RO correctly submitted the Veteran's herbicide exposure statements to the Veterans Benefits Administration Compensation Service Department.  The Compensation Service response indicated that it could not provide evidence to support the claim that herbicides were used in Vieques from March 15, 1967 to May 15, 1967.  The August 2012 memorandum went on to state that the claim should be referred to the US Army and Joint Services Records Research Center (JSRRC) for further information pertaining to the Veteran's alleged exposure.  The RO did not complete this step and instead in an August 2012 Formal Finding determined that there was insufficient evidence to submit the claim to the JSRRC.

The Board has determined that the Veteran did provide sufficient information to permit a search by the JSRRC as to herbicide exposure while stationed on Vieques Island.  There is a 60 day period, from March 15, 1967 to May 15, 1967 where he claimed he was stationed on the Island and was exposed at that time.  Furthermore, he provided a statement in October 2007 which noted he was affiliated with Operation Clove Hitch III which took place in Vieques.  As such, the claim should be remanded for additional information from the JSRRC.


Accordingly, the case is REMANDED for the following action:

1.	Submit the Veteran's information to the JSRRC and request a finding as to whether the Veteran was exposed to herbicides in Vieques from March 15, 1967 to May 15, 1967.  All contact with the JSRRC should be documented in the claims file.

2.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


